Campbell, C. J.,
delivered the opinion of the court.
Section 31, art. 1, of the constitution of this State empowers the legislature to authorize prosecutions before justices of the peace or other inferior courts of its creation in cases of misdemeanors of the-character enumerated, viz.: petit larceny, assault and battery, and others mentioned for illustration, and to regulate the proceedings-in such cases. So far from its being the constitutional right of one thus prosecuted before a justice of the peace or other inferior court to be tried by a jury, it may be seriously doubted whether the introduction of a jury by act of the legislature is not a marring of the constitutional scheme for the trial of petty offenses by a justice of the peace or other inferior court to be created. There is no allusion to a jury in the section cited, and the language employed suggests-a trial by the justice of the peace or other court, rather than by a jury in such court. Judgment affirmed^